Citation Nr: 1201125	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-01 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision in which the RO denied the Veteran's service-connection claim for PTSD.  A notice of disagreement was received in December 2007, a statement of the case (SOC) was issued in December 2008, and a substantive appeal was received in January 2009.  The issue on appeal has been recharacterized as described on the title page as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, since he has been assessed with PTSD, dysthymic disorder, depression, and alcohol abuse/
dependence.  [Parenthetically, the Board notes that, on a VA Form 21-526b received in July 2011, the Veteran claimed service connection for dysthymic disorder due to pain.].  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran presented testimony at the RO during a Board hearing in October 2011.  A transcript of the hearing is associated with the claims file. 

On a VA Form 21-686c, Declaration of Status of Dependents, received in December 2010, the issue of entitlement to additional compensation for his spouse was raised by the Veteran, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As noted above, the Veteran has been assessed with PTSD, dysthymic disorder, depression, and alcohol abuse/dependence.  However, although VA based a diagnosis of PTSD on the Veteran's report of being on patrol in Korea heading into a tunnel when a land mine blew up a soldier, neither the latter stressor, nor any other stressor has been verified.  VA medical records reflect that the Veteran's dysthymic disorder and depression may be secondary to physical pain.  He is service connected for restrictive pulmonary tuberculosis (TB) and for genitourinary residuals associated with his service-connected TB.

Further, the Board notes that, during the course of the appeal, there has been an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39,843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred, if a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Here, the Board notes that, during his testimony, the Veteran claimed that he was stationed in Korea for 18 months and that, at times, he feared that he was going to die because a lot of the time the North Koreans would come over and try to ambush them when they were out on night patrol.

The Veteran's service personnel records confirm that he served in Korea along the demilitarized zone (DMZ) from June 6, 1973 to November 4, 1974.  A Chronology of Incidents from the Korean War Veterans National Museum and Library complied by the Center for Military History reflects that hostile fire pay terminated for Korea on September 1, 1973; that 120 North Korean guards attacked U.S. personnel in the Joint Security Area (JSA) in March 1974; that the Republic of Korea Army uncovered a North Korean-built underground tunnel extending 1,000 yards into the United Nations Command (UNC) side of the armistice zone on November 15, 1974; and that an enemy device exploded in the tunnel complex, killing a U.S. naval officer and wounding four U.S. servicemen on November 20, 1974.  See http://www.imjinscout.com/DMZ_History2.html.  Against this background, the Board finds that a fear of hostile military activity is arguably consistent with the places, types, and circumstances of the Veteran's service in Korea during 1973 and 1974.  

In light of the amended 38 C.F.R. § 3.304(f)(3), the Board finds that a VA examination is warranted to determine if the Veteran has PTSD or any other psychiatric disorder that is attributed to service or to residuals of his service-connected restrictive pulmonary TB.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a VA psychiatric examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  Special psychological testing for PTSD should be conducted if deemed medically appropriate.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current psychiatric disorder(s) was/were manifested during or otherwise caused by the Veteran's active duty service or any incident therein?  If so, please clearly identify such current psychiatric disorder(s).

     b)  If a diagnosis of PTSD is warranted, the examiner should offer an opinion as to whether it is related to any verified stressor(s) and/or to the Veteran's fear of in-service hostile military or terrorist activity.

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that any current psychiatric disorder(s) was/were proximately due to, or caused by, any residuals of the Veteran's service-connected restrictive pulmonary TB, to include pain?  If so, please clearly identify such current psychiatric disorder(s).

     d)  Is it at least as likely as not (a 50% or higher degree of probability) that any current psychiatric disorder(s) was/have been aggravated by any residuals of the Veteran's service-connected restrictive pulmonary TB, to include pain?  If so, please clearly identify such current psychiatric disorder(s).

All opinions expressed should be supported by a detailed rationale with discussion of the evidence and other medical opinions of record. 

2.  After completion of the above, and any additional development deemed necessary, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental SOC and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


